Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Hector Morel appeals the district court’s order dismissing his petition for a writ of mandamus pursuant to 28 U.S.C. § 1915A (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we deny leave to proceed in forma pauperis and dismiss for the reasons stated by the district court. Morel v. U.S. Parole Comm’n, No. 7:12-cv-00210-JLK (W.D.Va. May 29, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.